Title: To George Washington from Henry Lee, Jr., 15 April 1797
From: Lee, Henry Jr.
To: Washington, George



dear sir
G[eorge]town [Md.] 15th april [1797]

On reaching this place I called on Mr Lingan to whom R. & F. referred me.
The inclosed paper shews the determination to transfer 41 shares—letters are daily expected from R. & F. which will lead to the transfer of the ballance.
As my election comes on next monday  I fear my hurry will be such as to compel me to ⟨pass⟩ you & therefore I do now that by letr which I meant to have done personally. most respy yours

Henry Lee

